65 F.3d 187
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Melecio C. ALKUINO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3550.
United States Court of Appeals, Federal Circuit.
Aug. 16, 1995.

Before MICHEL, Circuit Judge, BENNETT, Senior Circuit Judge, and LOURIE, Circuit Judge.
ON MOTION
LOURIE, Circuit Judge.

ORDER

1
The Office of Personnel Management moves for summary affirmance of the Merit Systems Protection Board's decision holding that Melecio C. Alkuino was not entitled to retirement benefits under the Civil Service Retirement Act (CSRA), 5 U.S.C. Sec. 8331 et seq.   Alkuino has not responded.


2
Alkuino was employed by the Department of the Navy in Subic Bay, Philippines from 1958 until 1961 and from 1963 until 1988, when he reached mandatory retirement age.  Subsequently, Alkuino applied for retirement benefits under the CSRA.  The Administrative Judge (AJ) determined that Alkuino had served under a series of temporary or excepted, indefinite appointments that were specifically excluded from CSRA coverage.  See 5 C.F.R. Sec. 831.201(a)(12)-(13).  Thus, the AJ determined that while Alkuino had completed at least five years of creditable federal civilian statute.  See 5 U.S.C. Sec. 8347(g).  Further, the Board found that there was no evidence that Alkuino made contributions to the civil service retirement fund or that he was otherwise subject to the CSRA.


3
In his informal brief, Alkuino argues that Rosete was wrongly decided.  However, we are bound by this court's holding in Rosete.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) OPM's motion for summary affirmance is granted.


6
(2) Each side shall bear its own costs.